Citation Nr: 0410769	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-18 693	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant's son



ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from October 1944 to June 
1946.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the RO which 
denied service connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran died on October [redacted], 2001; the immediate cause of 
death was cardiorespiratory arrest due to multiple myeloma.  

2.  At the time of the veteran's death, he was service connected 
for conversion reaction, chronic brain syndrome now shown as 
generalized anxiety disorder/dysthymia; scar, residuals, fracture 
of left clavicle; scar, right upper eyelid; and a nose scar.

3.  Multiple myeloma was not manifested in service or within the 
first post-service year and is not shown to have been related to 
service.

4.  The veteran's service-connected disabilities did not 
substantially or materially contribute to the cause of the 
veteran's death.

5.  The cause of the veteran's death was not proximately caused by 
carelessness, negligence, lack of proper skill, error in judgment, 
or similar instances of fault on VA's part.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the veteran's 
death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1151, 1310, 1312 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312, 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
recently held that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  Id.

The Board finds that the notice requirements of the VCAA have been 
satisfied in the instant case.  In this regard, the appellant and 
her representative have been provided with a copy of the appealed 
May 2002 rating decision, an October 2002 statement of the case 
(SOC) and supplemental statements of the case (SSOC) dated in May 
2003 and August 2003 that discuss the pertinent evidence, and the 
laws and regulations related to the claim, and essentially notify 
them of the evidence needed to prevail on the claim.  

In addition, in a May 2002 letter, the RO notified the appellant 
of the evidence needed to substantiate her claim and offered to 
assist her in obtaining any relevant evidence.  This letter gave 
notice of what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  Specifically, the letter 
informed the appellant that she needed to submit evidence showing 
the cause of the veteran's death.  They informed her of the type 
of evidence that would show the cause of the veteran's death 
(i.e., a death certificate).  The RO informed the appellant that 
they would get the veteran's service medical records and that they 
would also get other military records.  Additionally, the 
appellant was told that evidence showing a relationship between 
the cause of death and the injury, disease or event in service was 
necessary.  She was informed that the RO would assist her by 
requesting this type of evidence from those who had it, if she 
would tell them about it.  She was also told that if appropriate, 
they may also try to get this type of evidence by requesting a 
medical opinion from a VA doctor.  She was informed that she could 
provide a medical opinion from her own doctor.  Moreover, the 
appellant was told to submit medical records she had in her 
possession and to provide medical evidence related to her claim of 
service connection for the cause of the veteran's death.  

In November 2002, the appellant was informed of the information 
she needed to submit in order to substantiate the claim of service 
connection for the cause of the veteran's death due to exposure to 
radiation.  In that same letter, she was also told to submit 
medical evidence, to include a medical opinion, to support her 
assertion that the veteran's hypertension was affected by his 
service-connected anxiety disorder, causing his death.  
Furthermore, with respect to her claim under 38 U.S.C.A. § 1151, 
she was told to provide a medical opinion with complete rationale 
supporting her assertion that the veteran's death was not timely 
diagnosed or treated by VA which led to his demise.  Moreover, in 
May and August 2003 SSOCs the RO cited 38 C.F.R. § 3.159 which 
among other things specifically informed the appellant that she 
should submit any evidence in her possession that pertains to her 
claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  

In light of the foregoing, the Board finds that the RO's notice 
letters in May 2002 and November 2002 comply with the specificity 
requirements of Quartuccio (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and, 
Pelegrini v. Principi, supra (the content of the notice 
requirement).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, this was done.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond to 
VA notices.  Throughout the appeal process, VA has made reasonable 
efforts to obtain relevant records identified by the appellant.  
Specifically, VA has associated with the claims file the veteran's 
service medical records, VA treatment reports and have obtained a 
VA opinion.  The appellant has not identified any additional 
evidence pertinent to this claim, not already of record and there 
are no additional records to obtain.

Given the foregoing, the Board concludes that VA has satisfied the 
notice and assistance provisions as found in the VCAA.  As such, 
the appellant is not prejudiced by an adjudication of her claim at 
this juncture.



II.  Factual Background

In November 2001, the appellant submitted a VA form 21-534, 
application for dependency and indemnity compensation, death, 
pension and accrued benefits by a surviving spouse or child.  On 
the application she claimed that the cause of the veteran's death 
was due to service.  She also submitted a certificate of death 
which showed that the veteran died on October [redacted], 2001 and that 
the immediate cause of death was cardiorespiratory arrest due to 
multiple myeloma.  

In the appellant's August 2002 notice of disagreement, she appears 
to argue that the veteran's cause of death was due to VA 
treatment.  She cited 38 U.S.C.A. § 1151 in support of her 
assertion.  In November 2002, she submitted a statement in which 
she asserted that the cause of the veteran's death, multiple 
myeloma, was due to radiation exposure.  The appellant asserted 
during a November 2002 RO hearing that the veteran's service-
connected psychiatric disorder caused a heart condition which in 
turn caused his death.  She noted that the veteran took medication 
for high blood pressure.  It was also argued that the veteran's 
multiple myeloma was caused by radiation exposure in service.

In the November 2002 substantive appeal, the appellant argued that 
the veteran died of a medical condition aggravated by treatment at 
VAMC San Antonio during the period of November 10, 1999 to 
December 11, 1999 when he was diagnosed as having multiple 
myeloma.  She stated that multiple myeloma caused an interruption 
of the cardiovascular system with the final outcome being cardiac 
arrest.  It was argued that if the veteran was diagnosed and 
treated earlier with chemotherapy, there may have been a different 
outcome.

A review of the medical evidence reveals that in September 1998, 
VA hospitalized the veteran due to complaints of back pain.  X-ray 
studies of the thoracic spine showed increased T9 compression 
fracture.  It was unclear whether the fracture was new or not 
since the veteran had a history of a T11 compression fracture 
secondary to trauma.  The veteran denied any recent falls or 
trauma.  His fracture was felt to be secondary to trauma and 
osteopenia old age.

The veteran was hospitalized by VA from November to December 1999 
due to complaints of bone pain.  Examination revealed he had 
sustained multiple pathological fractures.  He underwent a work-up 
for suspicion of multiple myeloma.  He was subsequently diagnosed 
as having multiple myeloma.  He underwent radiation therapy and 
chemotherapy.

In November 2002, the appellant submitted a statement dated in 
June 1994 from F.J.O., Lt. Col. USAF (ret).  In this statement 
F.J.O. stated that as a co-pilot he landed on Yon Ton Airfield in 
Okinawa on August 8, 1945 after completing the second atomic 
bombing of Nagasaki, Japan.  He stated that the emergency landing 
was necessary to refuel.

Based on the appellant's argument that the veteran's death was due 
to exposure to radiation exposure in service, the RO contact the 
National Personnel Record Center (NPRC) to verify such assertion.  
In June 2003, the NPRC responded to VA's request for records 
pertaining to any radiation exposure the veteran may have had in 
service.  The RO specifically asked the NPRC to furnish the 
veteran's DD 1141 form.  The NPRC stated that they had responded 
early by sending the veteran's service medical and dental records.  
VA made another request to the NPRC to furnish information on the 
veteran's radiation risk activity and to furnish service personnel 
records which confirmed exposure to radiation.  They informed the 
NPRC that the veteran's widow indicated that a LT. F.J.O. was a 
co-pilot in August 1945 and had to land on the Yon Ton Airfield in 
Okinawa to refuel.  They related that the veteran's widow claimed 
that the veteran was a mechanic and worked on that plane, exposing 
him to radiation that the plane brought back with it.  The NPRC 
responded in August 2003 by stating that they had conducted 
extensive and thorough searches of the records among their 
holdings and were unable to locate the records identified in VA's 
request.  They concluded that the records either do not exist, 
that NPRC does not have them or that further efforts to locate 
them at NPRC would be futile.

III.  Analysis

To establish service connection for the cause of the veteran's 
death, the evidence must show that a service- connected disability 
was either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal (primary) 
cause of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related.  For a 
service-connected disability to constitute a contributory cause, 
it must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service incurrence for 
multiple myeloma will be presumed if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A review of the claims file reveals that the veteran's service 
medical records were negative for a diagnosis of multiple myeloma.  
The claims file demonstrates that multiple myeloma was not 
diagnosed until 1999, several decades following the veteran's 
discharge from active military service.  Thus, service connection 
for multiple myeloma on a presumptive basis is not warranted.

The Board notes that the appellant claims that the veteran's 
service-connected psychiatric disorder caused a heart condition 
which in turn caused his death.  In support of her claim, she 
submitted an October 2003 statement by Lorenzo R. Pelly, M.D.  Dr. 
Pelly stated that the veteran served in the Navy for two years and 
that he was involved in grueling combat activities.  He related 
that the war stress resulted in severe post-traumatic stress 
syndrome that exacerbated a cardiac condition that ultimately 
contributed to his death.  The Board must first point out that the 
veteran is not service connected for PTSD, but is service-
connected for conversion reaction, chronic brain syndrome shown as 
generalized anxiety disorder/dysthymia.  Even if it were 
determined that the veteran had PTSD due to service, the veteran's 
certificate of death shows that the veteran's heart and lungs 
stopped due to multiple myeloma and not as a result of a 
psychiatric disorder, to include PTSD.  Additionally, in May 2003, 
a VA physician noted that the cause of the veteran's death was 
cardiac arrest due to multiple myeloma which was the result of 
end-stage organ failure secondary to malignancy.  He further 
stated that the veteran's anxiety, which is an emotional disorder, 
did not play any part in the demise of the veteran.  The Board 
notes that the evidence of record fails to demonstrate that the 
veteran's service-connected psychiatric disorder or any other 
service-connected disorder caused or contributed to cause the 
veteran's death.  

The appellant's assertion that the veteran's service-connected 
psychiatric disorder caused a heart disorder which in turn caused 
the veteran's death cannot be considered competent medical 
evidence linking the veteran's death to service.  As a lay person, 
the appellant has no competence to give a medical opinion on 
diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Furthermore, as previously noted the evidence clearly 
shows that the veteran's heart and lungs stopped due to multiple 
myeloma.

Alternately, the appellant claims that the veteran's multiple 
myeloma was due to exposure to radiation in service.  The Board 
observes that 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) 
provide a presumption of service connection for multiple myeloma 
in the case of a radiation-exposed veteran, meaning one who was 
involved in a listed radiation risk activity in service.  The term 
radiation-risk activity means 1) onsite participation in a test 
involving the atmospheric detonation of a nuclear device, 2) the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and ending 
on July 1, 1946, 3) Internment as a prisoner of War in Japan (or 
service on active duty in Japan immediately following such 
internment) during World War II which resulted in an opportunity 
for exposure to ionizing radiation comparable to that of the 
United States occupation forces in Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945 and ending on July 
1, 1946 and 4) service in which the service member was, as part of 
his or her official military duties, present during a total of at 
least 250 days before February 1, 1992, on the grounds of a 
gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, 
Ohio, or the area identified as K25 at Oak Ridge, Tennessee, with 
some additional requirements.  

A review of the record reveals that the veteran was not involved 
in one of the specified radiation risk activities and the 
appellant has not alleged that he was.  Other legal authority, 38 
C.F.R. 3.311, provides procedures for adjudicating service 
connection claims based on exposure to ionizing radiation.  The 
applicable section of this regulation requires that a request for 
any available records concerning the veteran's exposure to 
radiation be made.  These records, include but may not be limited 
to the veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service medical records 
and other records which may contain information pertaining to the 
veteran's radiation dose in service.  38 C.F.R. § 
3.311(a)(2)(iii).

At the outset, the Board notes that the veteran's service medical 
records are negative for any finding that the veteran was exposed 
to radiation.  The claims file shows that the RO contacted the 
NPRC for the veteran's DD 1141 form and for any other record which 
showed that he was exposed to radiation.  The NPRC related that 
they had conducted extensive and thorough searches of the records 
among their holdings and were unable to locate the records 
identified in VA's request.  They concluded that the records 
either do not exist, that NPRC does not have them or that further 
efforts to locate them at NPRC would be futile.

In support of her assertion that the veteran was exposed to 
radiation in service, she submitted a statement from a WW II co-
pilot who reported that he landed on Yon Ton Airfield after 
completing an atomic bombing.  The Board finds that this statement 
fails to show that the veteran was exposed to radiation in 
service.  As previously noted, there is nothing in the service 
medical records indicating the veteran was exposed to radiation 
and the NPRC could not verify any such exposure.

As there is no evidence that the veteran was exposed to ionizing 
radiation in service, the appellant's claim for service connection 
for the cause of the veteran's death based on exposure to 
radiation must fail.

The Board observes that the appellant has submitted medical 
journal text pertaining to various cancers, including multiple 
myeloma.  A review of this evidence fails to directly show that 
the veteran's multiple myeloma was due to service, including any 
incident of service.

In sum, there is no evidence that the veteran has a service-
connected disability which caused or contributed to his death and 
there is no evidence that the veteran's death is related to 
service, including radiation exposure in service.  The weight of 
the medical evidence establishes that the fatal multiple myeloma 
occurred many years after service and was not caused by any 
incident of service.  In light of the foregoing, there is no basis 
for service connection for the cause of the veteran's death under 
the provisions of 38 U.S.C.A. § 1310 and 38 C.F.R. § 3.312.  

Another alternative theory asserted by the appellant is that the 
veteran's cause of death was due to a lack of proper VA treatment 
of the veteran's multiple myeloma.  In this regard, she claims, in 
essence, that had VA diagnosed the veteran as having multiple 
myeloma earlier and treated him with chemotherapy, the veteran may 
not have died.  With respect to the appellant's claim, the 
provisions of section 1151 provide that VA must pay compensation 
to a claimant in the same manner as if such disability, 
aggravation or death were service-connected under the following 
circumstances: if the veteran suffers from additional disease or 
injury, or an aggravation of an existing disease or injury, caused 
as a result of VA training, hospitalization, medical or surgical 
treatment, or examination; or caused in the pursuit of certain 
vocational rehabilitation.  The qualifying disability or death 
must not be the result of the veteran's willful misconduct.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.800 (2003).  
Competent medical evidence is required to support claims involving 
a medical diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

For claims filed on or after October 1, 1997, as in this case, a 
claimant is required to show fault or negligence in medical 
treatment.  Specifically, the claimant must show additional 
disability or death which was caused by VA hospital care, medical 
or surgical treatment or examination; and that the proximate cause 
of the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on VA's 
part in furnishing the hospital care, medical or surgical 
treatment, or examination.  In the alternative, the claimant must 
show an additional disability or death which was caused by VA 
hospital care, medical or surgical treatment or examination; and 
that the proximate cause of the additional disability was an event 
which was not reasonably foreseeable.  See 38 U.S.C.A. § 1151 
(a)(1)(A) and (B) (West 2002).
 
Compensation will not be payable for the continuance or natural 
progress of diseases or injuries for which the hospitalization or 
treatment was authorized.  See 38 C.F.R. § 3.358(b)(2).

It is also necessary to show that additional disability actually 
resulted from such disease, or that an injury or an aggravation of 
an existing disease or injury was suffered as a result of 
hospitalization or medical treatment and is not merely 
coincidental therewith.  The mere fact of aggravation, alone, will 
not suffice to make the disability compensable in the absence of 
proof that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or examination.  
38 C.F.R. § 3.358(c)(1)(2).  Compensation is not payable for the 
necessary consequences of medical or surgical treatment properly 
administered with the express or implied consent of the veteran.  
38 C.F.R. § 3.358(c)(3).

Based on a careful and thorough review of the evidence of record, 
and for the following reasons and bases, it is the decision of the 
Board that the preponderance of the evidence is against the claim 
for compensation under 38 U.S.C.A. § 1151 for death alleged to be 
caused by medical treatment provided by VA.

In May 2003, a VA physician stated that he had reviewed the 
veteran's claims file.  He noted that the veteran died in October 
2001 and that he was diagnosed as having multiple myeloma in 
November 1999.  He stated that the veteran died approximately 2 
years following being diagnosed.  He reported that the life 
expectancy of multiple myeloma patients is two and a half to three 
years even with the best of treatment.  He stated that only 50 
percent of the patients with multiple myeloma responded to 
extensive chemotherapy.  He concluded that it would not appear 
that any delay in the diagnosis had any results on the outcome of 
his death.  He noted that the cause of the veteran's death was 
cardiac arrest due to multiple myeloma which was the result of 
end-stage organ failure secondary to the malignancy.  

The May 2003 VA opinion does not support a finding that the 
veteran's cause of death was due to any carelessness, negligence, 
error or lack of proper skill on the part of VA.  Rather, the VA 
opinion suggest that the veteran lived the approximate time-frame 
for those patients who have been diagnosed as having multiple 
myeloma and who had received the best of treatment.  The VA 
physician's opinion suggests that death was a natural consequence 
of multiple myeloma.  Consequently, the Board finds that the 
veteran's cause of death was not proximately caused by 
carelessness, negligence, lack of proper skill, error in judgment, 
or similar instances of fault on VA's part.  Therefore, 
entitlement to service connection for the cause of the veteran's 
death under the provisions of 38 U.S.C. § 1151 is not warranted.  


ORDER

Service connection for the cause of the veteran's death is denied.



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



